DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/802,885, filed 02/27/2020 claims priority from US Provisional Application 62/812,352, filed 03/01/2019 and from US Provisional Application 62/825,628, filed 03/28/2019.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments Re: Restriction Requirement
Applicant’s election, without traverse, of claims 1-7 and 16-20 in the reply filed on 07/28/2022 is acknowledged, as is the addition of new claims 21-28.
The restriction is made final. 

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of 07/28/2022.
Claims 1-7 and 16-28 are pending, of which claims 1 and 16 are independent.
Claims 8-15 have been cancelled, and new claims 21-28 have been added.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 02/27/2020 and 04/19/2022 have been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent claim 1 recites the limitation " use the medical record identifier to facilitate access by the medical service electronic device ".  Dependent claims 2 and 3 define the term “facilitate access” as “providing the medical record identifier to the medical records electronic device”, but the term is ambiguous as recited in independent claim 1, and in the dependent claims 4-7 that lack the definitions recited in claims 2 and 3. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 16-28 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea, without “significantly more”.  
The abstract idea elements in independent claim 1 are shown in regular font.  The “additional elements” are shown in underlined font: 
1. (Original) A system for biometric secured medical check in, comprising:
at least one non-transitory storage medium that stores instructions; and
at least one processor that executes the instructions to:
receive a digital representation of a biometric of a person;
use the digital representation of the biometric to retrieve identity information for the person;
provide the identity information to a medical service electronic device to check the person in for a medical service;
use the digital representation of the biometric to retrieve a medical record identifier for the person; and
use the medical record identifier to facilitate access by the medical service electronic device to a medical record for the person stored by a medical records electronic device.

The abstract idea elements in independent claim 16 are shown in regular font.  The “additional elements” are shown in underlined font: 
16. (Original) A system for biometric secured medical check in, comprising:
at least one non-transitory storage medium that stores instructions; and
at least one processor that executes the instructions to:
receive a digital representation of a biometric of a person from a check in electronic device;
use the digital representation of the biometric to retrieve identity information for the person;
check the person in for a medical service by providing the identity information to a medical service electronic device;
receive a response from the medical service electronic device; and
provide an acknowledgment based on the response to the check in electronic device.

More specifically, claims 1-7 and 16-28 recite an abstract idea: “Certain Methods of Organizing Human Activity", specifically “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The “additional” structural elements in independent claims 1 and 16 are: “at least one non-transitory storage medium”, and “at least one processor”. 
The “additional” extra-solution elements in independent claim 1 are “receive a digital representation of a biometric of a person”, “provide the identity information to a medical service electronic device”, “retrieve a medical record identifier for the person”, and “use the medical record identifier to facilitate access by the medical service electronic device to a medical record”. 
 (Dependent claims 2 and 3 define the “facilitate access” feature as “providing the medical record identifier to the medical records electronic device”). 
The “additional” extra-solution elements in independent claim 16 are “receive a digital representation of a biometric of a person”, “retrieve identity information for the person”, “providing the identity information to a medical service electronic device”, “receive a response from the medical service electronic device”, and “provide an acknowledgment based on the response to the check in electronic device”. 
This abstract idea is not integrated into a practical application, because: 
The claim recites an abstract idea with additional generic computer elements. The generically recited computer elements (“at least one non-transitory storage medium”, and “at least one processor”) do not add a meaningful limitation to the abstract idea, because they amount to simply implementing the abstract idea on a computer.  The claim amounts to adding the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
The extra-solution activities in independent claim 1 (“receive a digital representation of a biometric of a person”, “provide the identity information to a medical service electronic device”, “retrieve a medical record identifier for the person”, “use the medical record identifier to facilitate access by the medical service electronic device to a medical record”, and “providing the medical record identifier to the medical records electronic device”) do not add a meaningful limitation to the method, as they are insignificant extra-solution activity;
The “additional” extra-solution elements in independent claim 16 (“receive a digital representation of a biometric of a person”, “retrieve identity information for the person”, “providing the identity information to a medical service electronic device”, “receive a response from the medical service electronic device”, and “provide an acknowledgment based on the response to the check in electronic device”) do not add a meaningful limitation to the method, as they are insignificant extra-solution activity;
The combination of the abstract idea with the additional elements (generically recited computer elements), and/or with the extra-solution activities, does not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, because: 
When considering the elements listed above "alone and in combination", they do not add significantly more (also known as an "inventive concept") to the exception. because they amount to simply implementing the abstract idea on a computer.  Instead, they merely add the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
In regards to the extra solution activities, these are well-understood, routine, conventional computer functions recognized by the court decisions listed in MPEP § 2106.05(d).  More specifically, see the court cases OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
All dependent claims are also rejected, because they merely further define the abstract idea. 



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0216560 A1 to Siegel (“Siegel”, Eff. Filed on Feb. 12, 2008.  Published Aug. 27, 2009) in view of Official Notice. 
In regards to claim 1, 
1. (Original) A system for biometric secured medical check in, comprising:
at least one non-transitory storage medium that stores instructions; and
at least one processor that executes the instructions to:
receive a digital representation of a biometric of a person;

(See Siegel, para. [0035]: “When the prescription is presented for filling, the pharmacy 50 will obtain a unique biometric identifier from the person presenting the prescription 60, and will forward that identifier, plus the prescription information (name and quantity of the drug or medication) and the identity of the prescribing physician or entity to the central server 10. An analysis will be done to determine whether the patient's immediate prescription and other prescriptions indicate overuse, or abuse, of the prescribed medication or family of related medications. An anomaly in this check may be indicative of a drug abuser, or a provider of controlled substances to others. Upon verifying that the prescription and the presenter are legitimate, the server will signal the pharmacy that there are no alerts, whereby the prescription may be dispensed.”)

use the digital representation of the biometric to retrieve identity information for the person;

(See Siegel, para. [0012]: “The system includes a client program which is installed on local machines and which may involve a two-step login process. In the first step, a secure connection is established by the client program to the system's servers using existing security communication standards, such as an SSL certificate. The client is authenticated by obtaining a username and the biometrics of the user him or herself. The second step is such that, in a preferred embodiment, the local database is encrypted and can be accessed through a username and password sequence, or through some other suitable security implementation.”)

(See Siegel, para. [0013]: “The local client databases may include a subset of information maintained in one or more databases on the central server, or may also include specific information on patients or other individuals that is useful for local interactions, but that is largely irrelevant for the central server. The local databases can be SQL or any other common database, and can be encrypted such that private data remains secure even if the computer containing the database should be stolen. As thus encrypted, the database can include personally identifiable information, such as patient name, date of birth, and phone number, and a unique identification metric, such as a 10 digit hexadecimal ID number, which identifies the patient to the system. Data from the local databases may be selectively transmitted when specifically authorized to be transmitted to the central server and stored there as well.”)

provide the identity information to a medical service electronic device to check the person in for a medical service;

(See Siegel, para. [0020]: “The system may also include a patient registration system which allows a patient to enter personal data into the system. In a preferred embodiment, this personal information will be stored on the local system only, and will not be transmitted to the central server. The patient registration system may be used to educate the patient on the risks of misusing prescriptions, the laws against such behavior, and can confirm the user's understanding of the risks and laws. The patient registration system may also include other questionnaires to educate the patient, monitor the patient's treatment and medication usage, and help diagnose problems that the patient may have. The patient registration system may be implemented to use biometric identification, or may use other means of identification (driver's license, social security number, etc.).”)

use the medical record identifier to facilitate access by the medical service electronic device to a medical record for the person stored by a medical records electronic device.

(See Siegel, para. [0035]: “When the prescription is presented for filling, the pharmacy 50 will obtain a unique biometric identifier from the person presenting the prescription 60, and will forward that identifier, plus the prescription information (name and quantity of the drug or medication) and the identity of the prescribing physician or entity to the central server 10. An analysis will be done to determine whether the patient's immediate prescription and other prescriptions indicate overuse, or abuse, of the prescribed medication or family of related medications. An anomaly in this check may be indicative of a drug abuser, or a provider of controlled substances to others. Upon verifying that the prescription and the presenter are legitimate, the server will signal the pharmacy that there are no alerts, whereby the prescription may be dispensed.”)

 (See Siegel, para. [0054]: “As illustrated in FIG. 4, upon the discovery of an unconscious unidentified victim 520, a paramedic or similar responder would enter the biometric data into a portable handheld device which would format the biometric data and encrypt it 540. This information along with the identity, location and contact information of the emergency responder would then be transmitted securely to the server and tagged as “emergency response mode” 550. The central server, upon receiving the encoded and encrypted data would then decrypt the biometric data and compare it with all the biometric data previously entered into the system 560. If that individual has never been entered into the system, the emergency responder would be immediately notified of such 570.

(See Siegel, para. [0055]: “In the case where the victim had been previously entered into the system, the server would then transmit a list of providers, facilities and pharmacies that had previously submitted into the system the biometric data on this individual 610. It would also send an emergency alert to those facilities that had been submitted this patient's biometric data into the system for emergency notification 600. Contact information would be included in these notifications and it would be up to the individuals and facilities to communicate, access and transmit any relevant and needed information.”)

(See Siegel, para. [0056]: “If EMT personnel should determine that medical treatment is required 530, information identifying the EMT and suggested medication for the victim 550 may be submitted to the central server 10. If a match is found, a check to verify that the EMT responder is legitimate may be made 580. If the EMT responder cannot be verified, the possibility of a fraudulent call should be considered, and manual intervention may be exercised 590. If the EMT is verified, the patient's primary or alternate physician will immediately be notified of the victim's situation 600 and a list of the victim's physicians and providers will be sent to the EMT 610. In one embodiment, the victim's primary or alternate physician may be notified even if the EMT cannot be verified, although the decision when such notification should be given may be subject to subsequent empirical evidence of the number of false or unwarranted calls made to the system. The EMT's suggested medication can be checked for a drug-drug interaction 620, or for abuse (in the case of a fraudulent EMT identification), and if there is no adverse interaction, the EMT may be notified that the suggested medication may be administered 650. If an adverse reaction is indicated, the EMT will be notified 630 and may suggest a different medication and resubmit the necessary information 640 in an attempt to get a clearance to use the alternative suggested medication. In this embodiment, the system does not authorize the dispensing of a prescription, but simply provides information that may help to avoid the administration of medication that could cause an adverse reaction in the victim.”)

However, under a conservative interpretation of Siegel, it could be argued that Siegel does not explicitly teach the italicized portions below:
use the digital representation of the biometric to retrieve a medical record identifier for the person; and

Instead, Siegel teaches the use of the biometric data as the medical record identifier for the person.

(See Siegel, para. [0012]: “The system includes a client program which is installed on local machines and which may involve a two-step login process. In the first step, a secure connection is established by the client program to the system's servers using existing security communication standards, such as an SSL certificate. The client is authenticated by obtaining a username and the biometrics of the user him or herself. The second step is such that, in a preferred embodiment, the local database is encrypted and can be accessed through a username and password sequence, or through some other suitable security implementation.”)
 
(See Siegel, para. [0055]: “In the case where the victim had been previously entered into the system, the server would then transmit a list of providers, facilities and pharmacies that had previously submitted into the system the biometric data on this individual 610. It would also send an emergency alert to those facilities that had been submitted this patient's biometric data into the system for emergency notification 600. Contact information would be included in these notifications and it would be up to the individuals and facilities to communicate, access and transmit any relevant and needed information.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for biometric secured medical check in, as taught by Siegel above, Official Notice that it would have been obvious to use the biometric data as the medical record identifier for the person, because (See Siegel, para. [0009]): 
“The use of biometrics, rather than a name, social security number, date of birth, address, or other commonly used identifier makes personally identifiable health information much less vulnerable to broad access and misuse. For example, without a ‘biometric hit’ (which requires a patient's personal presence), a pharmacist, pharmacy tech, regulatory investigator or other outsider has no way to access an individual's data on the system. This feature truly limits access to only those individuals with a bona-fide ‘need to know.’”

In regards to claim 2, 
2. (Original) The system of claim 1, wherein the at least one processor facilitates the access by providing the medical record identifier to the medical service electronic device.

The Examiner interprets the Siegel teaches providing the biometric data (instead of the medical record identifier) to the medical service electronic device of “providers, facilities and pharmacies that had previously submitted into the system the biometric data on this individual 610”.

(See Siegel, para. [0055]: “In the case where the victim had been previously entered into the system, the server would then transmit a list of providers, facilities and pharmacies that had previously submitted into the system the biometric data on this individual 610. It would also send an emergency alert to those facilities that had been submitted this patient's biometric data into the system for emergency notification 600. Contact information would be included in these notifications and it would be up to the individuals and facilities to communicate, access and transmit any relevant and needed information.”)

In regards to claim 3, 
3. (Original) The system of claim 1, wherein the at least one processor facilitates the access by:
providing the medical record identifier to the medical records electronic device; and

The Examiner interprets the Siegel teaches providing the biometric data (instead of the medical record identifier) to the medical service electronic device of “providers, facilities and pharmacies that had previously submitted into the system the biometric data on this individual 610”.

(See Siegel, para. [0055]: “In the case where the victim had been previously entered into the system, the server would then transmit a list of providers, facilities and pharmacies that had previously submitted into the system the biometric data on this individual 610. It would also send an emergency alert to those facilities that had been submitted this patient's biometric data into the system for emergency notification 600. Contact information would be included in these notifications and it would be up to the individuals and facilities to communicate, access and transmit any relevant and needed information.”)

providing a response from the medical records electronic device to the medical service electronic device.

(See Siegel, para. [0056]: “If EMT personnel should determine that medical treatment is required 530, information identifying the EMT and suggested medication for the victim 550 may be submitted to the central server 10. If a match is found, a check to verify that the EMT responder is legitimate may be made 580. If the EMT responder cannot be verified, the possibility of a fraudulent call should be considered, and manual intervention may be exercised 590. If the EMT is verified, the patient's primary or alternate physician will immediately be notified of the victim's situation 600 and a list of the victim's physicians and providers will be sent to the EMT 610. In one embodiment, the victim's primary or alternate physician may be notified even if the EMT cannot be verified, although the decision when such notification should be given may be subject to subsequent empirical evidence of the number of false or unwarranted calls made to the system. The EMT's suggested medication can be checked for a drug-drug interaction 620, or for abuse (in the case of a fraudulent EMT identification), and if there is no adverse interaction, the EMT may be notified that the suggested medication may be administered 650. If an adverse reaction is indicated, the EMT will be notified 630 and may suggest a different medication and resubmit the necessary information 640 in an attempt to get a clearance to use the alternative suggested medication. In this embodiment, the system does not authorize the dispensing of a prescription, but simply provides information that may help to avoid the administration of medication that could cause an adverse reaction in the victim.”)

In regards to claim 4, 
4. (Original) The system of claim 1, wherein the medical record includes a vaccination list.

The Examiner interprets that the claimed features are directed to nonfunctional descriptive material.  See MPEP § 2111.05(B)(III), which states:

“However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.”

In regards to claim 5, 
5. (Original) The system of claim 1, wherein the medical record includes at least part of a medical history.

The Examiner interprets that the claimed features are directed to nonfunctional descriptive material.  See MPEP § 2111.05(B)(III).

In regards to claim 6, 
6. (Original) The system of claim 1, wherein the medical record includes an allergy list.

The Examiner interprets that the claimed features are directed to nonfunctional descriptive material.  See MPEP § 2111.05(B)(III).

In regards to claim 7, 
7. (Original) The system of claim 1, wherein the medical record includes a current medication list.

The Examiner interprets that the claimed features are directed to nonfunctional descriptive material.  See MPEP § 2111.05(B)(III).

In regards to claims 8-15, they have been cancelled. 
In regards to claim 16, 
16. (Original) A system for biometric secured medical check in, comprising:
at least one non-transitory storage medium that stores instructions; and
at least one processor that executes the instructions to:
receive a digital representation of a biometric of a person from a check in electronic device;

(See Siegel, para. [0035]: “When the prescription is presented for filling, the pharmacy 50 will obtain a unique biometric identifier from the person presenting the prescription 60, and will forward that identifier, plus the prescription information (name and quantity of the drug or medication) and the identity of the prescribing physician or entity to the central server 10. An analysis will be done to determine whether the patient's immediate prescription and other prescriptions indicate overuse, or abuse, of the prescribed medication or family of related medications. An anomaly in this check may be indicative of a drug abuser, or a provider of controlled substances to others. Upon verifying that the prescription and the presenter are legitimate, the server will signal the pharmacy that there are no alerts, whereby the prescription may be dispensed.”)

use the digital representation of the biometric to retrieve identity information for the person;

(See Siegel, para. [0012]: “The system includes a client program which is installed on local machines and which may involve a two-step login process. In the first step, a secure connection is established by the client program to the system's servers using existing security communication standards, such as an SSL certificate. The client is authenticated by obtaining a username and the biometrics of the user him or herself. The second step is such that, in a preferred embodiment, the local database is encrypted and can be accessed through a username and password sequence, or through some other suitable security implementation.”)

(See Siegel, para. [0013]: “The local client databases may include a subset of information maintained in one or more databases on the central server, or may also include specific information on patients or other individuals that is useful for local interactions, but that is largely irrelevant for the central server. The local databases can be SQL or any other common database, and can be encrypted such that private data remains secure even if the computer containing the database should be stolen. As thus encrypted, the database can include personally identifiable information, such as patient name, date of birth, and phone number, and a unique identification metric, such as a 10 digit hexadecimal ID number, which identifies the patient to the system. Data from the local databases may be selectively transmitted when specifically authorized to be transmitted to the central server and stored there as well.”)
 
check the person in for a medical service by providing the identity information to a medical service electronic device;

(See Siegel, para. [0020]: “The system may also include a patient registration system which allows a patient to enter personal data into the system. In a preferred embodiment, this personal information will be stored on the local system only, and will not be transmitted to the central server. The patient registration system may be used to educate the patient on the risks of misusing prescriptions, the laws against such behavior, and can confirm the user's understanding of the risks and laws. The patient registration system may also include other questionnaires to educate the patient, monitor the patient's treatment and medication usage, and help diagnose problems that the patient may have. The patient registration system may be implemented to use biometric identification, or may use other means of identification (driver's license, social security number, etc.).”)

receive a response from the medical service electronic device; and
provide an acknowledgment based on the response to the check in electronic device.

(See Siegel, para. [0035]: “When the prescription is presented for filling, the pharmacy 50 will obtain a unique biometric identifier from the person presenting the prescription 60, and will forward that identifier, plus the prescription information (name and quantity of the drug or medication) and the identity of the prescribing physician or entity to the central server 10. An analysis will be done to determine whether the patient's immediate prescription and other prescriptions indicate overuse, or abuse, of the prescribed medication or family of related medications. An anomaly in this check may be indicative of a drug abuser, or a provider of controlled substances to others. Upon verifying that the prescription and the presenter are legitimate, the server will signal the pharmacy that there are no alerts, whereby the prescription may be dispensed.”)

 (See Siegel, para. [0054]: “As illustrated in FIG. 4, upon the discovery of an unconscious unidentified victim 520, a paramedic or similar responder would enter the biometric data into a portable handheld device which would format the biometric data and encrypt it 540. This information along with the identity, location and contact information of the emergency responder would then be transmitted securely to the server and tagged as “emergency response mode” 550. The central server, upon receiving the encoded and encrypted data would then decrypt the biometric data and compare it with all the biometric data previously entered into the system 560. If that individual has never been entered into the system, the emergency responder would be immediately notified of such 570.

(See Siegel, para. [0055]: “In the case where the victim had been previously entered into the system, the server would then transmit a list of providers, facilities and pharmacies that had previously submitted into the system the biometric data on this individual 610. It would also send an emergency alert to those facilities that had been submitted this patient's biometric data into the system for emergency notification 600. Contact information would be included in these notifications and it would be up to the individuals and facilities to communicate, access and transmit any relevant and needed information.”)

(See Siegel, para. [0056]: “If EMT personnel should determine that medical treatment is required 530, information identifying the EMT and suggested medication for the victim 550 may be submitted to the central server 10. If a match is found, a check to verify that the EMT responder is legitimate may be made 580. If the EMT responder cannot be verified, the possibility of a fraudulent call should be considered, and manual intervention may be exercised 590. If the EMT is verified, the patient's primary or alternate physician will immediately be notified of the victim's situation 600 and a list of the victim's physicians and providers will be sent to the EMT 610. In one embodiment, the victim's primary or alternate physician may be notified even if the EMT cannot be verified, although the decision when such notification should be given may be subject to subsequent empirical evidence of the number of false or unwarranted calls made to the system. The EMT's suggested medication can be checked for a drug-drug interaction 620, or for abuse (in the case of a fraudulent EMT identification), and if there is no adverse interaction, the EMT may be notified that the suggested medication may be administered 650. If an adverse reaction is indicated, the EMT will be notified 630 and may suggest a different medication and resubmit the necessary information 640 in an attempt to get a clearance to use the alternative suggested medication. In this embodiment, the system does not authorize the dispensing of a prescription, but simply provides information that may help to avoid the administration of medication that could cause an adverse reaction in the victim.”)

However, under a conservative interpretation of Siegel, it could be argued that Siegel does not explicitly teach the italicized portions below:
use the digital representation of the biometric to retrieve a medical record identifier for the person; and

Instead, Siegel teaches the use of the biometric data as the medical record identifier for the person.

(See Siegel, para. [0012]: “The system includes a client program which is installed on local machines and which may involve a two-step login process. In the first step, a secure connection is established by the client program to the system's servers using existing security communication standards, such as an SSL certificate. The client is authenticated by obtaining a username and the biometrics of the user him or herself. The second step is such that, in a preferred embodiment, the local database is encrypted and can be accessed through a username and password sequence, or through some other suitable security implementation.”)
 (See Siegel, para. [0055]: “In the case where the victim had been previously entered into the system, the server would then transmit a list of providers, facilities and pharmacies that had previously submitted into the system the biometric data on this individual 610. It would also send an emergency alert to those facilities that had been submitted this patient's biometric data into the system for emergency notification 600. Contact information would be included in these notifications and it would be up to the individuals and facilities to communicate, access and transmit any relevant and needed information.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for biometric secured medical check in, as taught by Siegel above, Official Notice that it would have been obvious to use the biometric data as the medical record identifier for the person, because (See Siegel, para. [0009]): 
“The use of biometrics, rather than a name, social security number, date of birth, address, or other commonly used identifier makes personally identifiable health information much less vulnerable to broad access and misuse. For example, without a ‘biometric hit’ (which requires a patient's personal presence), a pharmacist, pharmacy tech, regulatory investigator or other outsider has no way to access an individual's data on the system. This feature truly limits access to only those individuals with a bona-fide ‘need to know.’”

In regards to claim 17, 
17. (Original) The system of claim 16, wherein the acknowledgement prompts for authorization to access a medical record for the person.

(See Siegel, para. [0013]: “The local client databases may include a subset of information maintained in one or more databases on the central server, or may also include specific information on patients or other individuals that is useful for local interactions, but that is largely irrelevant for the central server. The local databases can be SQL or any other common database, and can be encrypted such that private data remains secure even if the computer containing the database should be stolen. As thus encrypted, the database can include personally identifiable information, such as patient name, date of birth, and phone number, and a unique identification metric, such as a 10 digit hexadecimal ID number, which identifies the patient to the system. Data from the local databases may be selectively transmitted when specifically authorized to be transmitted to the central server and stored there as well.”)

In regards to claim 18, 
18. (Original) The system of claim 16, wherein the acknowledgement includes an instruction regarding a location to report to receive the medical service.

The Examiner interprets that the claimed features are directed to nonfunctional descriptive material.  See MPEP § 2111.05(B)(III).

In regards to claim 19, 
19. (Original) The system of claim 16, wherein the at least one processor determines the medical service electronic device to provide the identity information using location information provided via the check in electronic device.

(See Siegel, para. [0054]: “As illustrated in FIG. 4, upon the discovery of an unconscious unidentified victim 520, a paramedic or similar responder would enter the biometric data into a portable handheld device which would format the biometric data and encrypt it 540. This information along with the identity, location and contact information of the emergency responder would then be transmitted securely to the server and tagged as ‘emergency response mode’ 550.”)

In regards to claim 20, 
20. (Original) The system of claim 16, wherein the at least one processor determines the medical service electronic device to provide the identity information using a location of the check in electronic device.

(See Siegel, para. [0054]: “As illustrated in FIG. 4, upon the discovery of an unconscious unidentified victim 520, a paramedic or similar responder would enter the biometric data into a portable handheld device which would format the biometric data and encrypt it 540. This information along with the identity, location and contact information of the emergency responder would then be transmitted securely to the server and tagged as ‘emergency response mode’ 550.”)

In regards to claim 21, 
21. (New) The system of claim 1, wherein the at least one processor processes payment for the medical service using payment information stored in association with the identity information.

(See Siegel, para. [0049]: “The prescription will also be checked for drug-drug interaction 400, and anomalies will be noted 410. A related check to ensure that the prescription has not already been filled 420 will be performed, with any anomalies being noted 430. Upon the completion of verification checks, the existence of anomalies will be determined 440 and, if no anomalies are present, the submitting pharmacy will be authorized to dispense the prescription 500. Upon actually dispensing the prescription 510, the pharmacy may notify the central server of that fact.”)

Official Notice is given that it is well known and obvious to process payment before dispensing a prescription, and that doing so for a credit card requires payment information (credit card number) in association with identity information (card owner name).

In regards to claim 22, 
22. (New) The system of claim 21, wherein:
the payment information includes insurance information for the person; and
the at least one processor processes the payment by submitting an insurance payment request using the insurance information.

(See Siegel, para. [0049]: “The prescription will also be checked for drug-drug interaction 400, and anomalies will be noted 410. A related check to ensure that the prescription has not already been filled 420 will be performed, with any anomalies being noted 430. Upon the completion of verification checks, the existence of anomalies will be determined 440 and, if no anomalies are present, the submitting pharmacy will be authorized to dispense the prescription 500. Upon actually dispensing the prescription 510, the pharmacy may notify the central server of that fact.”)

Official Notice is given that it is well known and obvious for a pharmacy to submit an insurance payment request before dispensing a prescription, and that doing so requires the patient’s identity information (name, policy number, etc).

In regards to claim 23, 
23. (New) The system of claim 21, wherein:
the payment information includes insurance information for the person; and
the at least one processor processes the payment by providing the insurance information to the medical service electronic device.

(See Siegel, para. [0049]: “The prescription will also be checked for drug-drug interaction 400, and anomalies will be noted 410. A related check to ensure that the prescription has not already been filled 420 will be performed, with any anomalies being noted 430. Upon the completion of verification checks, the existence of anomalies will be determined 440 and, if no anomalies are present, the submitting pharmacy will be authorized to dispense the prescription 500. Upon actually dispensing the prescription 510, the pharmacy may notify the central server of that fact.”)

Official Notice is given that it is well known and obvious for a pharmacy to submit an insurance payment request before dispensing a prescription, and that doing so requires the patient’s identity information (name, policy number, etc).

In regards to claim 24, 
24. (New) The system of claim 21, wherein:
the payment information includes insurance information for the person; and
the at least one processor:
determines a copay associated with the medical service and the insurance information; and obtains the payment from the person for the copay.

(See Siegel, para. [0049]: “The prescription will also be checked for drug-drug interaction 400, and anomalies will be noted 410. A related check to ensure that the prescription has not already been filled 420 will be performed, with any anomalies being noted 430. Upon the completion of verification checks, the existence of anomalies will be determined 440 and, if no anomalies are present, the submitting pharmacy will be authorized to dispense the prescription 500. Upon actually dispensing the prescription 510, the pharmacy may notify the central server of that fact.”)

Official Notice is given that it is well known and obvious for a pharmacy to submit an insurance payment request before dispensing a prescription, and calculate a copay, and that doing so requires the patient’s identity information (name, policy number, etc).

In regards to claim 25, 
25. (New) The system of claim 16, wherein the at least one processor processes payment for the medical service using payment information stored in association with the identity information.

(See Siegel, para. [0049]: “The prescription will also be checked for drug-drug interaction 400, and anomalies will be noted 410. A related check to ensure that the prescription has not already been filled 420 will be performed, with any anomalies being noted 430. Upon the completion of verification checks, the existence of anomalies will be determined 440 and, if no anomalies are present, the submitting pharmacy will be authorized to dispense the prescription 500. Upon actually dispensing the prescription 510, the pharmacy may notify the central server of that fact.”)

Official Notice is given that it is well known and obvious to process payment before dispensing a prescription, and that doing so for a credit card requires payment information (credit card number) in association with identity information (card owner name).

In regards to claim 26, 
26. (New) The system of claim 25, wherein the payment information includes a financial account number.

The Examiner interprets that the claimed features are directed to nonfunctional descriptive material.  See MPEP § 2111.05(B)(III).

In regards to claim 27, 
27. (New) The system of claim 26, wherein the at least one processor processes the payment by charging the financial account number.

(See Siegel, para. [0049]: “The prescription will also be checked for drug-drug interaction 400, and anomalies will be noted 410. A related check to ensure that the prescription has not already been filled 420 will be performed, with any anomalies being noted 430. Upon the completion of verification checks, the existence of anomalies will be determined 440 and, if no anomalies are present, the submitting pharmacy will be authorized to dispense the prescription 500. Upon actually dispensing the prescription 510, the pharmacy may notify the central server of that fact.”)

Official Notice is given that it is well known and obvious to process payment before dispensing a prescription, and that doing so for a credit card requires payment information (credit card number) in association with identity information (card owner name).

In regards to claim 28, 
28. (New) The system of claim 26, wherein the at least one processor processes the payment by providing the financial account number to the medical service electronic device.

(See Siegel, para. [0049]: “The prescription will also be checked for drug-drug interaction 400, and anomalies will be noted 410. A related check to ensure that the prescription has not already been filled 420 will be performed, with any anomalies being noted 430. Upon the completion of verification checks, the existence of anomalies will be determined 440 and, if no anomalies are present, the submitting pharmacy will be authorized to dispense the prescription 500. Upon actually dispensing the prescription 510, the pharmacy may notify the central server of that fact.”)

Official Notice is given that it is well known and obvious to process payment before dispensing a prescription, and that doing so for a credit card requires payment information (credit card number) in association with identity information (card owner name).

Conclusion
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

September 29, 2022